UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (MARK ONE) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD From to Commission File Number 1-8676 FANSTEEL INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 36-1058780 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 570 Lake Cook Road, Suite 200 Deerfield, Illinois 60015 (Address of principal executive offices and zip code) (847) 689-4900 (Registrant’s Telephone Number, Including Area Code) Indicate by checkmark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨Nox APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS. Indicate by checkmark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes xNo¨ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 31, 2007 Common Stock, $.01 par value 3,420,000 shares 1 FANSTEEL INC. FORM 10-Q – INDEX September 30, 2007 PART I. FINANCIAL INFORMATION Page No. Item 1 Consolidated Financial Statements Consolidated Statement of Operations (unaudited) – Three months ended September 30, 2007 and 2006; nine months ended September 30, 2007 and 2006 3-4 Consolidated Balance Sheet – September 30, 2007 (unaudited) and December 31, 2006 5-6 Consolidated Statement of Cash Flows (unaudited) – Nine months ended September 30, 2007 and nine months ended September 30, 2006 7 Notes to Unaudited Consolidated Financial Statements 8-15 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 16-30 Item 3 Quantitative and Qualitative Disclosures About Market Risk 31 Item 4 Controls and Procedures 31 PART II OTHER INFORMATION Item 1 Legal Proceedings 32-33 Item 1A Risk Factors 34-35 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3 Defaults Upon Senior Securities 36 Item 4 Submission of Matters to a Vote of Security Holders 36 Item 5 Other Information 36 Item 6 Exhibits 36 Signatures 37 Exhibit 31.1 Certifications- Gary L. Tessitore Exhibit 31.2 Certifications- R. Michael McEntee Exhibit 32.1 Certification 2 Index PART I.FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Fansteel Inc. Consolidated Statement of Operations (Unaudited) Three Months Ended September 30, 2007 Three Months Ended September 30, 2006 Net Sales $ 18,516,829 $ 16,884,892 Cost and Expenses Cost of products sold 15,865,908 15,738,633 Selling, general and administrative 1,646,528 1,691,926 17,512,436 17,430,559 Operating Income (Loss) 1,004,393 (545,667 ) Other Expense Interest expense (492,754 ) (414,091 ) Other (66,453 ) (8,524 ) (559,207 ) (422,615 ) Income (Loss) from Continuing Operations Before Income Taxes 445,186 (968,282 ) Income Taxes - - Net Income (Loss) from Continuing Operations 445,186 (968,282 ) Loss from Discontinued Operations (1,487,312 ) (1,078,850 ) Net Loss $ (1,042,126 ) $ (2,047,132 ) Weighted Average Number of Common Shares Outstanding 3,420,000 3,420,000 Basic and Diluted Net Income (Loss) per Sharea Continuing operations $ 0.13 $ (0.28 ) Discontinued operations (0.43 ) (0.32 ) Net loss $ (0.30 ) $ (0.60 ) See Notes to Consolidated Financial Statements a Basic earnings per share and diluted earnings per share are the same. 3 Index Fansteel Inc. Consolidated Statement of Operations (Unaudited) Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 Net Sales $ 56,058,135 $ 50,766,725 Cost and Expenses Cost of products sold 47,472,462 44,726,014 Selling, general and administrative 5,783,333 4,967,870 53,255,795 49,693,884 Operating Income 2,802,340 1,072,841 Other Expense Interest expense (1,253,368 ) (1,108,097 ) Other (120,520 ) (2,470 ) (1,373,888 ) (1,110,567 ) Income (Loss) from Continuing Operations Before Income Taxes 1,428,452 (37,726 ) Income Taxes - - Net Income (Loss) from Continuing Operations 1,428,452 (37,726 ) Loss from Discontinued Operations (3,365,555 ) (2,922,316 ) Net Loss $ (1,937,103 ) $ (2,960,042 ) Weighted Average Number of Common Shares Outstanding 3,420,000 3,420,000 Basic and Diluted Net Income (Loss) per Sharea Continuing operations $ 0.42 $ (0.01 ) Discontinued operations (0.98 ) (0.85 ) Net loss $ (0.56 ) $ (0.86 ) See Notes to Consolidated Financial Statements a Basic earnings per share and diluted earnings per share are the same. 4 Index Fansteel Inc. Consolidated Balance Sheet September 30, 2007 (Unaudited) December 31, 2006 ASSETS Current assets Cash and cash equivalents $ 19,222 $ 17,672 Accounts receivable, less allowance of $290,000 and $408,000 at September 30, 2007 and December 31, 2006, respectively 10,873,467 11,449,317 Inventories Raw material and supplies 1,751,091 1,285,758 Work-in process 9,155,830 7,525,358 Finished goods 545,004 549,687 Total inventories 11,451,925 9,360,803 Prepaid expenses 479,942 1,466,475 Total current assets 22,824,556 22,294,267 Property, plant and equipment Land 917,419 917,419 Buildings 4,027,296 4,027,059 Machinery and equipment 7,983,064 7,092,493 12,927,779 12,036,971 Less accumulated depreciation 3,921,045 3,162,552 Net property, plant and equipment 9,006,734 8,874,419 Other assets Deposits 661,299 880,450 Reorganization value in excess of amounts allocable toidentified assets 12,893,734 12,893,734 Property held for sale 1,195,000 1,802,500 Other 327,201 289,796 Total other assets 15,077,234 15,866,480 $ 46,908,524 $ 47,035,166 See Notes to Consolidated Financial Statements 5 Index Fansteel Inc. Consolidated Balance Sheet September 30, 2007 (Unaudited) December 31, 2006 LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities Accounts payable $ 9,363,048 $ 8,459,078 Accrued liabilities 6,739,044 6,440,003 Short-term borrowings 14,036,699 13,357,786 Current maturities of long-term debt 973,537 1,062,750 Total current liabilities 31,112,328 29,319,617 Long-term debt, less current maturities 5,960,643 4,838,630 Other liabilities Environmental remediation 21,152,416 22,428,823 Non-current pension liability 917,872 917,872 Total other liabilities 22,070,288 23,346,695 Total liabilities 59,143,259 57,504,942 Minority interest 176,843 - Shareholders' equity (deficit) Common stock, par value $0.01 Authorized 3,600,000 shares, issued and outstanding 3,420,000 34,200 34,200 Capital in excess of par value 296,314 296,314 Accumulated deficit (12,387,262 ) (10,450,159 ) Other comprehensive loss Foreign currency translation (11,666 ) (6,967 ) Accumulated unfunded pension liability (343,164 ) (343,164 ) Total other comprehensive loss (354,830 ) (350,131 ) Total shareholders’ deficit (12,411,578 ) (10,469,776 ) Total liabilities and shareholders' deficit $ 46,908,524 $ 47,035,166 See Notes to Consolidated Financial Statements 6 Index Fansteel Inc. Consolidated Statement of Cash Flows (Unaudited) Nine Months Nine Months Ended Ended September 30, 2007 September 30, 2006 Cash Flows From Operating Activities: Net loss $ (1,937,103 ) $ (2,960,042 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 759,015 733,872 Compensation expense 176,843 - Accretion on long-term debt and other liabilities 168,481 234,762 Loss from discontinued operations 3,365,555 2,922,316 Loss from disposals of property, plant and equipment 689 - Change in assets and liabilities: Decrease (increase) in accounts receivable 575,850 (2,435,302 ) (Increase) in inventories (2,091,122 ) (2,403,990 ) Decrease in prepaid expenses 987,393 910,752 Increase in accounts payable and accrued liabilities 726,814 2,422,247 (Decrease) increase in income taxes payable (3,838 ) 5,657 Decrease (increase) in other assets 181,746 (102,751 ) Net cash provided by (used in) operating activities 2,910,323 (672,479 ) Cash Flows From Investing Activities: Capital expenditures (892,019 ) (1,054,604 ) Net cash used in investing activities (892,019 ) (1,054,604 ) Cash Flows From Financing Activities: Proceeds from short-term borrowing 679,032 4,264,940 Proceeds from long-term borrowing 1,600,000 - Payments on long-term debt (232,795 ) (219,523 ) Net cash provided by financing activities 2,046,237 4,045,417 Net Increase in Cash and Cash Equivalents from Continuing Operations 4,064,541 2,318,334 Cash Flows of Discontinued Operations: Operating cash flows (4,062,991 ) (3,080,431 ) Total Cash Flows of Discontinued Operations (4,062,991 ) (3,080,431 ) Net Increase (Decrease) in Cash and Cash Equivalents 1,550 (762,097 ) Cash and Cash Equivalents at Beginning of Period 17,672 791,453 Cash and Cash Equivalents at End of Period $ 19,222 $ 29,356 Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $ 1,004,823 $ 735,000 Income taxes (refunds) 3,838 (5,657 ) See Notes to Consolidated Financial Statements 7 Index Notes to Unaudited Consolidated Financial Statements Note 1 - Description of Business The consolidated financial statements as of and for the periods ending September 30, 2007 and September 30, 2006 of Fansteel Inc. are unaudited but include all adjustments (consisting only of normal recurring adjustments) that management considers necessary for a fair presentation of such financial statements.These financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with Article 10 of SEC Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements.Operating results during the three and nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. Fansteel Inc. and its subsidiaries ("Fansteel" or the "Company") are manufacturers of engineered metal components using the sand castings, investment casting and powdered metal processes. Products manufactured are used in a variety of markets including military and commercial aerospace, automotive, energy, agricultural and construction machinery, lawn and garden equipment, marine, plumbing and electrical hardware and general industrial. For financial reporting purposes, the Company classifies its products into the following two business segments: Advanced Structures, which produces aluminum and magnesium sand castings, and Industrial Metal Components, which produces powdered metal components and investment castings. The Company's business segments have separate management teams and infrastructures that offer different products and services. The Company also has special purpose subsidiaries included as part of discontinued operations that were established solely for the obligation of remediation of environmental issues at former operations of the Company as part of the Second Amended Joint Reorganization Plan (the "Reorganization Plan") that was effective January 23, 2004 (the "Effective Date"). The consolidated financial statements include the accounts of Fansteel Inc. and its subsidiaries.Inter-company accounts and transactions have been eliminated in consolidation. Key managers of Wellman Dynamics Corporation (“Wellman”), a wholly owned subsidiary of Fansteel included in the Advanced Structures segment, were granted 12 shares of Wellman stock in the second quarter 2007. Compensation expense of $164,000 was recorded in the second quarter 2007. Fansteel’s ownership in Wellman was reduced to 98.8% after the grant. The Company’s annual Form 10-K includes more detailed information than is required by the Form 10-Q and it should be read in conjunction with the Company’s Form 10-Q. In the 2006 Annual Report on Form 10-K, the Company disclosed 2006 Comprehensive Loss of $5,604,300, which included the adoption of SFAS 158. Comprehensive Loss for 2006 should not have included the impact of adopting SFAS 158. The effect of adopting SFAS 158 should have been only included in Accumulated Other Comprehensive Loss. The correct Comprehensive Loss for 2006 should have been $5,261,136. The Company will correct the 2006 Comprehensive Loss when it publishes its 2007 Annual Report on Form 10-K. 8 Index Certain reclassifications have been made to prior periods’ financial statements to conform to the 2007 presentation. Note 2 - Earnings per Share SFAS No. 128, "Earnings per Share" requires a dual presentation of earnings per share, basic and diluted. Basic earnings per share are computed by dividing net income (loss) applicable to common shareholders by the weighted average number of common shares outstanding. Diluted earnings per share reflects the increase in average common shares outstanding that would result from the assumed exercise of outstanding stock options, calculated using the treasury stock method, if dilutive. The following table sets forth the computation of basic and diluted earnings per share: Three Months Ended Nine Months Ended Numerator: September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Net loss $ (1,042,126 ) $ (2,047,132 ) $ (1,937,103 ) $ (2,960,042 ) Denominator: Denominator for basic earnings per share-weighted average shares 3,420,000 3,420,000 3,420,000 3,420,000 Effect of dilutive securities: Employee stock options - Employee restricted stock - Denominator: Denominator for diluted earnings per share – weighted average shares 3,420,000 3,420,000 3,420,000 3,420,000 Basic earnings per share $ (0.30 ) $ (0.60 ) $ (0.56 ) $ (0.86 ) Diluted earnings per share $ (0.30 ) $ (0.60 ) $ (0.56 ) $ (0.86 ) Note 3 - Discontinued Operations including Certain Environmental Remediation Muskogee Facility The Company prior to the Effective Date (“Predecessor Company”) had been licensed by the Nuclear Regulatory Commission (the “NRC”) to possess and use source material at the Muskogee Facility since 1967.Under the Predecessor Company's NRC permit, it was authorized to process ore concentrates and tin slags in the production of refined tantalum products.Licensable quantities of natural uranium and thorium are present in the slags, ores, concentrates and process residues. The Predecessor Company discontinued its Metal Products business segment in 1989.In 1990, the NRC included the Muskogee Facility in the NRC's Site Decommissioning Management Plan.The Predecessor Company completed a remedial assessment in 1993 to determine what areas of the Muskogee Facility were required to undergo decommissioning. 9 Index During 2002, the Predecessor Company, with the assistance of its third party environmental consultants, prepared a revised Decommissioning Plan, which was submitted to the NRC on January 15, 2003. The revised Decommissioning Plan assumed offsite disposal of all contaminated residues and soils as well as groundwater treatment and monitoring using current criteria for acceptable decommissioning under NRC regulations. Based on then available information, with assistance from third party environmental consultants, the Predecessor Company estimated the total future costs of the revised Decommissioning Plan based upon current costs of decommissioning activities to be $41.6 million.The estimated decommissioning costs consisted of $20.4 million for excavating, hauling, and offsite disposal of residues and soils, $15.6 million for site plans, maintenance, safety, security and consulting costs, and $5.6 million for groundwater treatment and monitoring. During 2003, the Predecessor Company continued to maintain the safety and security of the Muskogee Facility.Pursuant to the Reorganization Plan, the Company negotiated with the NRC to develop acceptable mechanisms for providing financial assurance for the decommissioning of the Muskogee Facility.In December 2003, the NRC approved the issuance of an amended NRC License and related Decommissioning Plan to FMRI.At January 23, 2004, the liability for the environmental remediation was $38.7 million, and the recorded discounted liability using a discount rate of 11.3% as part of fresh-start accounting, was $19.2 million.In 2005, FMRI began removal of the residues under phase 1 of the decommissioning plan, which is expected to remove over 80% of the radioactive contaminated residues. In 2005 and 2006, the Company received insurance recoveries from its insurers of which $768,000 and $70,000, respectively, of net insurance recoveries were allocated for a prepayment of the inter-company FMRI $30.6 million note, which in turn was used to reduce its borrowing from the Decommissioning Trust. Phase 1 is behind schedule, but continues in 2007.At September 30, 2007 and December 31, 2006, the gross estimated liability was $28,043,000 and $30,971,000, respectively, and the recorded discounted liability, using a discount rate of 11.3%, was $16,915,000 and $18,106,000, respectively. Lexington Facility The Lexington Facility was constructed in 1954 and ceased operations in 2003. Investigations performed in 1997 as part of a company-wide environmental audit revealed the presence of volatile organic compounds ("VOCs") and PCBs in soils and groundwater in excess of state cleanup levels. The contaminants are believed to have been discharged through a former drainage field. While VOCs were detected at the down gradient boundary of the facility, no VOCs were detected in an unnamed stream that is located down gradient of the facility.To Fansteel's knowledge, the contamination at this site does not pose an imminent threat to health, safety or welfare.In May 2003, the Kentucky Natural Resources and Environmental Protection Cabinet ("KNREPC") requested that the Predecessor Company submit a plan for further characterization of the facility.The Predecessor Company submitted a letter to the KNREPC in September 2003 setting forth a conceptual characterization plan and advising the agency that a detailed Site Characterization Plan will be submitted by FLRI, a special purpose subsidiary, which pursuant to the Reorganization Plan now owns the Lexington facility.On September 12, 2007, FLRI received notice that the Kentucky Department for Environmental Protection had accepted the site characterization report that had been submitted and that FLRI should prepare the Corrective Action Plan for the site. An estimated $1.78 million to perform the remedial activities was determined and a liability in that amount was recorded at January 23, 2004.In September 2005, the Company received insurance recoveries from its insurers of which $111,000 of net insurance recoveries were allocated to FLRI as a prepayment of the inter-company FLRI $1.78 million note. At September 30, 2007 and December 31, 2006, the gross estimated liability was $1,204,000 and $1,233,000, respectively, and the recorded discounted liability, using a discount rate of 11.3%, was $1,165,000 and $1,129,000, respectively. 10 Index The land and building of the Lexington facility are included on the balance sheet as property held for sale at $720,000, which includes a reduction of $608,000 made in September 2007 based on the latest appraisal of its current market value. A number of third parties had expressed interest in purchasing this facility.In the second quarter of 2007, FLRI entered into a right of first refusal agreement to purchase the property with a third party for their maintenance of the site. On November 1, 2007, FLRI executed a lease with an option to purchase with this third party. Actual costs to be incurred in future periods to decommission the Muskogee facility and the Lexington facility may vary, which could result in adjustment to future accruals, from the estimates, due to, among other things, assumptions related to the quantities of soils to be remediated and inherent uncertainties in costs over time of actual disposal. No anticipated insurance recoveries are included in the recorded environmental liabilities. North Chicago Facility In September 2000, the EPA issued a unilateral administrative order under Section 106 of CERCLA requiring the Predecessor Company to investigate and abate releases of hazardous substances from the North Chicago Facility that were contributing to contamination at an adjacent vacant lot (the "Vacant Lot Site").The Predecessor Company completed an engineering evaluation/cost analysis and submitted it to EPA for review in 2003.The proposed remedial actions at the North Chicago Facility were estimated to cost $2.17 million, for which a liability was recorded at January 23, 2004 as part of the bankruptcy reorganization for a newly formed special purpose subsidiary, North Chicago, Inc (“NCI”).On March 7, 2005, NCI sold the real property to the City of North Chicago (the “City”), transferred the proceeds of $1,400,000 received from the City to the EPA and the Company delivered to the EPA an unsecured, non-interest bearing promissory note in the principal amount of $677,232, payable in equal semi-annual payments to be made over a three-year period beginning nine months after issuance. In September 2005, the Company received insurance recoveries from its insurers of which $147,000 of net insurance recoveries were remitted as a prepayment of the note delivered to the EPA.The Company has made all the payments due under the promissory note as of September 30, 2007, and therefore, there is no further liability.At December 31, 2006, the gross estimated liability was $192,000 and the recorded discounted liability, using a discount rate of 11.3%, was $147,000. Washington Manufacturing On December 31, 2004, the Company sold substantially all of the assets (including, but not limited to, machinery and equipment, raw material items, work-in-process items, finished goods items, receivables, machinery and equipment contracts, customer contracts and supplier contracts, but excluding real estate, fixtures and certain other assets) of the division of the Company known as "Washington Manufacturing" (the "Washington Division") to Whitesell Corporation (“Whitesell”), a customer of the Washington Division, for consideration consisting of a combination of (i) cash (in the initial amount of approximately $2.0 million, subject to post-closing adjustment) and (ii) the assumption by Whitesell of certain liabilities of the Washington Division (in the initial amount of approximately $1.0 million, determined in accordance with U.S. generally accepted accounting principles consistently applied, subject to post-closing adjustment) (collectively, the “Washington Sale”). Whitesell had been leasing the buildings until it vacated in December 2006. The Company is actively trying to sell the property and has classified the property as “Property held for sale” in the accompanying balance sheet.In December 2006 the value of the property was reduced by $738,000 to reflect current market value. 11 Index Results of Discontinued Operations The operations described above are classified as discontinued operations for all periods presented. Discontinued operations reported losses of $1,487,000 and $1,079,000 for the three months ended September 30, 2007 and September 30, 2006, respectively, and $3,366,000 and $2,922,000 for the nine months ended September 30, 2007 and September 30, 2006, respectively.In the third quarter 2007, the Company wrote-down the value of property held for sale at the FLRI facility by $608,000 based on an updated appraisal. The remaining losses for all time periods relate primarily to the accretion of discounted environmental liabilities arising from the Company's unsecured note obligations to its special purpose subsidiaries and the pension note for the terminated pension plan. Note 4 - Other Environmental Remediation Wellman Dynamics Corporation ("Wellman"), a subsidiary of Fansteel Inc., entered into an Administrative Order on Consent with the EPA to perform a RCRA Facility Investigation ("RFI") for the purpose of determining the extent of releases of hazardous wastes and/or hazardous constituents, and, if appropriate, a Corrective Measures Study ("CMS") to evaluate possible corrective action measures that may be necessary at the Iowa Facility owned and operated by Wellman.At January 23, 2004, Wellman had estimated that the cost for conducting the RFI/CMS would be $2,147,000 from 2005 to 2009.At September 30, 2007 and December 31, 2006 the gross estimated liability was $1,935,000 and $2,057,000, respectively, and the recorded discounted liability, using a discount rate of 11.3%, was $1,872,000 and $1,934,000, respectively. Wellman is permitted to operate a sanitary landfill for the disposal of its foundry sand.It is anticipated that, based upon recent projections by third-party consultants, Wellman is likely to be required to close the landfill in 2037 at a future cost approximating $1,166,000. The recorded discounted liability, using a discount rate of 11.3%, at September 30, 2007 and December 31, 2006 was $598,000 and $551,000, respectively. In October 2000, Wellman provided the Iowa Department of Health (the "IDPH") with a "Historical Site Assessment" that identified uranium and thorium concentrations at the site.The IDPH required Wellman to perform a Risk Assessment ("RA") to determine whether the thorium-containing materials are a threat to human health or the environment.Wellman is awaiting the final report, but to its knowledge, the existing data forming the basis for the RA indicates that there is no imminent threat to health, safety or the environment.Wellman anticipates that the IDPH will allow it to address the thorium issue when it closes the sanitary landfill.However, there is a risk that the IDPH will require Wellman to remove or remediate the thorium prior to that time.The current estimated cost to remediate the thorium is $1,075,000. The recorded discounted liability, using a discount rate of 11.3%, at September 30, 2007 and December 31, 2006 was $560,000 and $518,000, respectively. The liabilities were recorded for estimated environmental investigatory and remediation costs based upon an evaluation of currently available facts, including the results of environmental studies and testing conducted for all Predecessor Company-owned sites in 1997 and since, and considering existing technology, presently enacted laws and regulations and prior experience in remediation of contaminated sites. Actual costs to be incurred in future periods at identified sites may vary from the estimates, given the inherent uncertainties in evaluating environmental exposures. Future information and developments will require the Company to continually reassess the expected impact of these environmental matters.These liabilities could be reduced by potential net insurance recoveries that the Company is seeking from its insurers, but there is no assurance any additional net recoveries will be received. No anticipated insurance recoveries are included in the recorded environmental liabilities. 12 Index Note 5 - Debt In order to increase the Company’s liquidity and ability to meet operational and strategic needs, Fansteel Inc. and its subsidiary, Wellman Dynamics Corporation, as borrowers, entered into a Loan and Security Agreement with Fifth Third Bank (Chicago), as lender, on July 15, 2005 with an original principal amount of $15,000,000. As the Company’s businesses have grown, so have the Company’s needs for funding working capital, capital expenditures and other requirements. With the corresponding increase in its borrowing base, consisting of accounts receivable, inventories and machinery and equipment, the Company sought to increase its revolving line of credit above the $15 million level. Accordingly, this loan agreement with Fifth Third Bank was amended on December 4, 2006. Under the December 4, 2006 amended loan facility, subject to certain borrowing conditions, the Company could incur revolving loans, credit card charges and letter of credit issuances in an amount up to $21.5 million from a borrowing base comprised of a percentage of eligible accounts receivable and inventories and $2 million for machinery and equipment.Revolving loans included $1.5 million for borrowing under credit cards issued by the Lender, not subject to the borrowing base. The term was extended with revolving loans due and payable in full on January 5, 2009. As borrowers under this Loan and Security Agreement, the Company is required to meet certain covenants, including those that require minimum EBITDA levels, limit leverage and establish debt service requirements.The interest rate on the line is at prime and there is a .25% unused line fee.Substantially all of the assets of the borrowers are pledged as security for this financing. On June 5, 2007 the Company and Fifth Third Bank again amended the loan facility, increasing the maximum revolving loan amount to $22.5 million.Revolving loans were amended to include $1.5 million for borrowing that is not subject to the borrowing base limits.Amounts borrowed as part of the $1.5 million were charged interest at prime rate plus one percentage point.The $1.5 million borrowing revolving note was scheduled to terminate on September 30, 2007. On September 12, 2007, the Company amended its Loan and Security Agreement with Fifth Third Bank for the third time.Under this amended loan facility, subject to certain borrowing conditions, the Company may incur revolving loans in an amount up to $21.5 million from a borrowing base comprised of a percentage of eligible accounts receivable and inventories and $2 million for machinery and equipment until March 2, 2009. Revolving loans were amended to eliminate $1.5 million for borrowing that is not subject to the borrowing base limits.A term loan for a maximum of $3 million was added to the loan facility.Draws on the term loan can be made until February 29, 2008.Interest on the term loan is at 13%.The term loan includes a success fee of 3% to 7% of principal amount repaid before March 2, 2009 depending on when the repayment occurs. Fansteel Inc. pledged its 1,000 shares of Wellman stock as security for the term loan. At September 30, 2007 the Company had letters of credit of $770,000 under its Loan and Security Agreement with Fifth Third Bank for casualty insurance collateral and environmental assurance with an interest rate of 1.5%. The Company’s credit availability was $2,834,000 at September 30, 2007.Borrowing under the revolving line of credit is included as short-term borrowings, while the term loan under the credit facility is included in long-term debt. 13 Index Note 6 - Income Taxes Deferred income taxes reflect the tax effect of temporary differences between carrying amounts of assets and liabilities for financial reporting purposes and the amounts for income tax purposes. Valuation allowances are established in accordance with provisions of FASB Statement No. 109, “Accounting for Income Taxes”.The valuation allowances are attributable to federal and state deferred tax assets. At September 30, 2007 and December 31, 2006, the Company had potential federal and state income tax benefits from net operating loss carry-forwards of $22.1 million that expire in various years through 2023. Valuation allowances have been recorded for the full amount of all net operating loss carry-forwards as the net operating loss carry-forwards are not anticipated to be realized before expiration. Note 7 - Business Segments The Company is a manufacturer of engineered metal components used in a variety of markets including military and commercial aerospace, automotive, agricultural and construction machinery, lawn and garden equipment, marine, plumbing and electrical hardware, and general industrial.For financial reporting purposes, the Company classifies its products into the following two business segments; Advanced Structures, which produces aluminum and magnesium sand castings and Industrial Metal Components, which produces powdered metal components and investment castings. The Company's business segments offer different products and services and have separate management teams and infrastructures. Financial information concerning the Company's segments is as follows: Three Months Ended Nine Months Ended Net Sales: September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Advanced Structures $ 10,502,156 $ 10,174,556 $ 31,912,545 $ 30,410,737 Industrial Metal Components 8,014,673 6,710,336 24,145,590 20,355,988 Total Net Sales $ 18,516,829 $ 16,884,892 $ 56,058,135 $ 50,766,725 Operating Income (Loss): Advanced Structures $ 887,732 $ 165,729 $ 2,286,579 $ 2,823,595 Industrial Metal Components 136,657 (711,396 ) 1,101,314 (1,750,754 ) Corporate (19,996 ) - (585,553 ) - Total Operating Income (Loss) $ 1,004,393 $ (545,667 ) $ 2,802,340 $ 1,072,841 Intersegment sales are accounted for at prices equivalent to the competitive market prices for similar products. 14 Index Corporate incurred $20,000 in the third quarter 2007 and $586,000 for the nine months ended September 30, 2007 for expenses related to unusual professional fees for an investigation by a special committee of the Board of Directors that are not allocable to the operating segments. Corporate did not have any of these expenses in 2006. The identifiable assets by business segment, for the periods indicated, are set forth below: Identifiable assets: September 30, 2007 December 31, 2006 Advanced Structures $ 19,069,791 $ 18,581,014 Industrial Metal Components 11,324,618 10,562,719 Corporate 14,774,413 14,853,488 Discontinued 1,739,702 3,037,945 Total Assets $ 46,908,524 $ 47,035,166 Depreciation and capital expenditures by business segment, for the periods indicated, are set forth below: Three Months Ended Nine Months Ended Depreciation and amortization: September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Advanced Structures $ 139,554 $ 98,680 $ 378,135 $ 296,040 Industrial Metal Components 132,767 144,628 367,112 428,436 Corporate 4,608 3,202 13,768 9,396 Discontinued - 7,860 - 23,580 Total depreciation and amortization $ 276,929 $ 254,370 $ 759,015 $ 757,452 Capital expenditures: Advanced Structures $ 159,732 $ 314,198 $ 496,255 $ 857,631 Industrial Metal Components 166,522 118,319 394,646 187,720 Corporate - 2,662 1,118 9,253 Total capital expenditures $ 326,254 $ 435,179 $ 892,019 $ 1,054,604 15 Index ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the Consolidated Financial Statements and related notes thereto that are included in this Form 10-Q.Certain statements made in this section or elsewhere in this report contain "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements are subject to certain risks, uncertainties and assumptions, which could cause actual results to differ materially from those projected.From time to time, information provided by the Company or statements made by its employees may contain other forward-looking statements.Factors that could cause actual results to differ materially from the forward-looking statements include, but are not limited to: general economic conditions, including inflation, interest rate fluctuations, trade restrictions and general debt levels; competitive factors, including price pressures, technological development and products offered by competitors; inventory risks due to changes in market demand or business strategies; and changes in effective tax rates.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date made.The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Results of Operations Three Months Ended September 30, 2007 As Compared To Three Months Ended September 30, 2006 Net Sales The following table sets forth the combined net sales of the Company included in the consolidated statement of operations: Three Months Ended September 30, 2007 Three Months Ended September 30, 2006 Advanced Structures $ 10,502,156 $ 10,174,556 Industrial Metal Components 8,014,673 6,710,336 $ 18,516,829 $ 16,884,892 The Company’s consolidated net sales for the three months ended September 30, 2007 increased $1.6 million, or 9.7%, compared to the three months ended September 30, 2006. Most of the improvement came from the Industrial Metal Components segment for sales of investment castings. Included in this improvement were higher material surcharges, which accounted for 20.5% of the overall increase in sales. Advanced Structures’ net sales for the three months ended September 30, 2007 increased by $328,000, or 3.2%, compared to the three months ended September 30, 2006.Strong demand for helicopter, private jet and NASCAR parts increased casting sales by $1.2 million or 14.8%, which were partially offset by reduced tooling sales for new programs. Industrial Metal Components' net sales for the three months ended September 30, 2007 increased $1.3 million, or 19.4%, compared with the three months ended September 30, 2006.The increase was mainly attributable to investment casting sales, which increased by 28.9%, primarily for new diesel engine programs for trucks and buses and for flow control components used in oil and chemical industries.Powdered metal component sales improved by 3.6% due to increased sales to the lawn and garden market. Included in segment sales are surcharges for increased metal costs in the quarter ended September 30, 2007 of $1.2 million, which were $334,000 higher than the quarter ended September 30, 2006 due to significant increases in brass, bronze and stainless steel prices. 16 Index Cost of Products Sold The following table sets forth the combined cost of products sold of the Company included in the consolidated statement of operations: Three Months Ended September 30, 2007 % Of Net Sales Three Months Ended September 30, 2006 % Of Net Sales Advanced Structures $ 8,938,524 85.1% $ 9,121,887 89.7% Industrial Metal Components 6,927,384 86.4% 6,616,746 98.6% $ 15,865,908 85.7% $ 15,738,633 93.2% Cost of products sold of $15.9 million for the three months ended September 30, 2007 increased by $127,000 compared to $15.7 million for the three months ended September 30, 2006. As a percent of sales, cost of products sold at 85.7% for the three months ended September 30, 2007 improved from 93.2% for the three months ended September 30, 2006. For the three months ended September 30, 2006, cost of products sold at both the sand casting and investment casting operations were unusually high due to production issues that were addressed prior to the 2006 year-end and have not had a significant impact on 2007 results. In the Advanced Structures segment, cost of products sold of $8.9 million for the three months ended September 30, 2007 decreased $183,000 compared with cost of products sold of $9.1 million for the three months ended September 30, 2006. As a percent of net sales, cost of products decreased by 4.6 points for the three months ended September 30, 2007 compared with the three months ended September 30, 2006. Cost of products sold in the three months ended September 30, 2007 benefitted from lower scrap and rework costs as these costs were unusually high in the three months ended September 30, 2006 due to significant problems with throughput resulting from hot and humid weather. Results in 2006 included the benefits of $100,000 in training grant money, which reduced cost of products sold by 1.0 percentage point for the three months ended September 30, 2006. The Industrial Metal Components’ cost of products sold increased to $6.9 million for the three months ended September 30, 2007 compared to cost of products sold of $6.6 million for the three months ended September 30, 2006.As a percent of net sales, cost of products were 86.4% for the three months ended September 30, 2007 compared with 98.6% for the three months ended September 30, 2006. The third quarter of 2006 included unusual charges of $258,000 for expedited freight, inspection costs and scrap related to production issues with a major customer at the investment casting operation that increased cost of products sold for the segment by 3.8 percentage points.Tighter control of costs in the three months ended September 30, 2007 provided additional benefit to this segment. Selling, General and Administrative Expense The following table sets forth the combined selling, general and administrative expenses of the Company included in the consolidated statement of operations: 17 Index Three Months Ended September 30, 2007 % Of Net Sales Three Months Ended September 30, 2006 % Of Net Sales Advanced Structures $ 675,900 6.4% $ 886,940 8.7% Industrial Metal Components 950,632 11.9% 804,986 12.0% Corporate 19,996 - - - $ 1,646,528 8.9% $ 1,691,926 10.0% Selling, general and administrative expenses for the three months ended September 30, 2007 were $1,647,000, a decrease of $45,000 over the three months ended September 30, 2006 expenses of $1,692,000. As a percent of sales, selling, general and administrative expenses decreased to 8.9% in the three months ended September 30, 2007 compared with 10.0% for the three months ended September 30, 2006. In the Advanced Structures segment, selling, general and administrative expenses for the three months ended September 30, 2007 decreased by $211,000 compared with the three months ended September 30, 2006. As a percent of sales, selling, general and administrative expenses decreased to 6.4% in the three months ended September 30, 2007 compared to 8.7% in the three months ended September 30, 2006. Selling expenses benefited from an $88,000 recovery of bad debts in the three months ended September 30, 2007, while expenses for the three months ended September 30, 2006 included a charge of $141,000 to reserve for a disputed customer accounts receivable. Selling, general and administrative expenses for Industrial Metal Components segment for the three months ended September 30, 2007 increased $146,000 compared with the three months ended September 30, 2006. The increase is primarily related to higher costs related to commissions, health insurance, incentive compensation and professional fees related to employee recruitment and management training. Selling, general and administrative expenses as a percent of sales remained level at 11.9% for the three months ended September 30, 2007 compared with 12.0% for the three months ended September 30, 2006. Corporate selling, general and administrative expenses (not allocated to operations) were $20,000 for the three months ended September 30, 2007 compared with $0 for the three months ended September 30, 2006. Expenses in 2007 were for unusual professional fees for an investigation by a special committee of the Board of Directors. Operating Income (Loss) The following table sets forth the combined operating income (loss) of the Company included in the consolidated statement of operations: Three months Ended September 30, 2007 Three months Ended September 30, 2006 Advanced Structures $ 887,732 $ 165,729 Industrial Metal Components 136,657 (711,396 ) Corporate (19,996 ) - $ 1,004,393 $ (545,667 ) 18 Index Operating income for the three months ended September 30, 2007 increased by $1.5 million compared to the three months ended September 30, 2006. Results for the three months ended September 30, 2007 improved over the three months ended September 30, 2006, which was negatively impacted by poor operating performances at both segments, along with charges of $400,000 related to bad debts and customer startup costs. Advanced Structures operating income of $888,000 for the three months ended September 30, 2007 increased from operating income of $166,000 for the three months ended September 30, 2006. Higher sales volume, lower operating costs and a bad debt recovery for the three months ended September 30, 2007 provided most of the improvement. Operating income in the third quarter of 2006 included $100,000 of training grants from the state of Iowa. Industrial Metal Components had operating income of $137,000 for the three months ended September 30, 2007 compared to an operating loss of $711,000 for the three months ended September 30, 2006.Higher investment casting sales and lower operating costs provided much of the improvement for the three months ended September 30, 2007 compared with September 30, 2006. Results for the three months ended September 30, 2006 were also negatively impacted by customer startup costs of $258,000. Material surcharges had a 2.4 percentage point negative impact on margins in this segment. Corporate’s operating loss of $20,000 for the three months ended September 30, 2007 related to unusual professional fees for an investigation by a special committee of the Board of Directors that are not allocable to the operating segments. Unallocated operating expenses for Corporate for the three months ended September 30, 2006 were $0. Other Expenses The following table sets forth the combined other income (expenses) of the Company included in the consolidated statement of operations: Three months Ended September 30, 2007 Three months Ended September 30, 2006 Interest expenses $ (492,754 ) $ (414,091 ) Other (66,453 ) (8,524 ) $ (559,207 ) $ (422,615 ) Other expense increased $137,000 in the three months ended September 30, 2007 compared to the three months ended September 30, 2006, as interest expense was higher by $79,000 due to the increased level of borrowing. Other expenses also increased by $58,000 at the investment casting operation due to losses on foreign currency translation. Discontinued Operations Discontinued operations reported a loss of $1,487,000 in the three months ended September 30, 2007 and a loss of $1,079,000 in the three months ended September 30, 2006. Third quarter 2007 losses included $608,000 to write-down the value of property held for sale at the FLRI facility based on an updated appraisal. The remainder of the losses for both time periods relate primarily to the accretion of discounted environmental liabilities arising from the Company’s unsecured note obligations to its special purpose subsidiaries and the note payable to the Pension Benefit Guarantee Corporation for the terminated pension plan 19 Index Income taxes No income tax provision or benefit has been recognized for any periods presented as valuation allowances have been recorded for all net operating loss benefits and net deferred tax assets, except for the gain in discontinued operations from the carry-back refund from the net operating loss related to environmental liabilities. Net Income (Loss) The Company had a net loss of $1.0 million for the three months ended September 30, 2007 and a net loss of $2.0 million for the three months ended September 30, 2006. 2007 Nine Months As Compared To 2006 Nine Months Net Sales The following table sets forth the combined net sales of the Company included in the consolidated statement of operations: Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 Advanced Structures $ 31,912,545 $ 30,410,737 Industrial Metal Components 24,145,590 20,355,988 $ 56,058,135 $ 50,766,725 Consolidated net sales for the nine months ended September 30, 2007 increased $5.3 million, or 10.4%, from the first nine months of 2006.Included in net sales for the nine months ended September 30, 2007 are surcharges of $3.5 million compared with $2.1 million for the nine months ended September 30, 2006.The remainder of the improvement came from investment castings sales in the Industrial Metal Components segment along with strong sand casting sales in the Advanced Structures segment. In the Advanced Structures segment, net sales for the nine months ended September 30, 2007 increased by $1.5 million, or 4.9%, compared to the nine months ended September 30, 2006.Helicopter, NASCAR and commercial air product sales provided the majority of the increase, partially offset by decreases in sales to the regional and private jet markets.Improvements in these product lines were more than enough to offset the May 2006 loss of a key contract for missile components that accounted for $2.0 million in sales for the nine months ended September 30, 2006. Compared with $20,356,000 in sales for the nine months ended September 30, 2006, Industrial Metal Components' net sales of $24,146,000 for the nine months ended September 30, 2007 increased $3.8 million, or 18.6%. Included in segment sales for the nine months ended September 30, 2007 are surcharges for increased metal costs for brass, bronze and stainless steel of $3.5 million, which were $1.4 million higher than the nine months ended September 30, 2006.The remainder of the increase was due to strong investment casting sales, with diesel engine product sales providing the majority of the increase along with improvement in most other product lines.Net sales of powdered metal components were flat with increased sales to hardware customers and lawn and garden customers being offset by decreased sales to heavy duty truck and recreational vehicle customers. 20 Index Cost of Products Sold The following table sets forth the combined cost of products sold of the Company included in the consolidated statement of operations: Nine Months Ended September 30, 2007 % Of Net Sales Nine Months Ended September 30, 2006 % Of Net Sales Advanced Structures $ 27,248,670 85.4% $ 25,097,640 82.5% Industrial Metal Components 20,223,792 83.8% 19,628,374 96.4% $ 47,472,462 84.7% $ 44,726,014 88.1% Cost of products sold of $47.5 million for the nine months ended September 30, 2007 increased by $2.7 million, or 6.1%, compared to $44.7 million for the nine months ended September 30, 2006, largely due to the increase in sales volume. As a percent of net sales, cost of products sold improved to 84.7% for the nine months ended September 30, 2007 compared with 88.1% for the nine months ended September 30, 2006, with improvement coming from reduced manufacturing costs. In the Advanced Structures segment cost of products sold were $27.2 million for the nine months ended September 30, 2007 compared with cost of products sold of $25.1 million for the nine months ended September 30, 2006, an increase of $2.1 million. Cost of products sold increased due to higher volume and technically more demanding product mix which resulted in higher scrap and rework in 2007, along with no training grant monies received in the first nine months of 2007 compared with $717,000 received in the first nine months of 2006. As a percent of net sales, cost of products increased by 2.9 points in the first nine months of 2007 compared with the first nine months of 2006, with training monies reducing 2006 costs by 2.4 percentage points. The Industrial Metal Components’ cost of products sold were $20.2 million for the nine months ended September 30, 2007 compared to cost of products sold of $19.6 million for the nine months ended September 30, 2006.As a percent of net sales, cost of products improved to 83.8% for the first nine months of 2007 compared with 96.4% for the first nine months of 2006. Results in 2006 included unusual charges of $1,054,000 at the investment casting operation for expedited freight, inspection costs and scrap related to the start-up of new customer parts.The balance of the improvement was due primarily to the higher volume at the investment casting operation along with cost reductions at both the investment casting and powder metal plants. Selling, General and Administrative Expense The following table sets forth the combined selling, general and administrative expenses of the Company included in the consolidated statement of operations: 21 Index Nine Months Ended September 30, 2007 % Of Net Sales Nine Months Ended September 30, 2006 % Of Net Sales Advanced Structures $ 2,377,296 7.4% $ 2,489,502 8.2% Industrial Metal Components 2,820,484 11.7% 2,478,368 12.2% Corporate 585,553 NA - NA $ 5,783,333 10.3% $ 4,967,870 9.8% Selling, general and administrative expenses for the first nine months of 2007 were $5,783,000, an increase of $815,000 over the first nine months of 2006 expenses of $4,968,000. Despite the increase in sales volume, selling, general and administrative expenses increased to 10.3% of net sales in the first nine months of 2007 compared with 9.8% as a percent of sales for the first nine months of 2006 due largely to $586,000 in unusual professional fees incurred in the second and third quarters of 2007. In the Advanced Structures segment, selling, general and administrative expenses for the nine months ended September 30, 2007 were $2,377,000 compared with $2,490,000 for the nine months ended September 30, 2006. As a percent of sales, selling, general and administrative expenses improved to 7.4% in the first nine months of 2007 from 8.2% in the first nine months of 2006.Selling expenses decreased as the nine months ended September 30, 2007 included $88,000 for bad debt recoveries while the nine months ended September 30, 2006 included $181,000 of bad debt expense. Partially offsetting this improvement was compensation expense of $164,000 for the second quarter 2007 grant of 12 shares of stock to key managers of Wellman Dynamics Corporation, a 98.8% owned subsidiary (after the grant) of Fansteel Inc., which is included in this segment. Selling, general and administrative expenses for the Industrial Metal Components segment for the nine months ended September 30, 2007 increased $342,000 compared with the nine months ended September 30, 2006 as a result of higher payroll, incentive compensation, employee activities and professional fees.As a percent of sales, selling, general and administrative expenses improved to 11.7% for the nine months ended September 30, 2007 compared with 12.2% for the nine months ended September 30, 2006 due to the volume increase. Unallocated selling, general and administrative expenses for unusual professional fees related to strategic initiatives and an investigation by a special committee of the Board of Directors were $586,000 at Corporate for the nine months ended September 30, 2007 compared with $0 at September 30, 2006. Operating Income (Loss) The following table sets forth the combined operating income (loss) of the Company included in the consolidated statement of operations: Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 Advanced Structures $ 2,286,579 $ 2,823,595 Industrial Metal Components 1,101,314 (1,750,754 ) Corporate (585,553 ) - $ 2,802,340 $ 1,072,841 22 Index Operating income for the nine months ended September 30, 2007 of $2.8 million, or 5.0% of sales, improved by $1.7 million, or 2.9 percentage points compared to operating income for the nine months ended September 30, 2006 of $1.1 million, or 2.1% of sales.Excluding unusual items (in 2007, corporate professional fees of $586,000 and Advanced Structures segment compensation expense of $164,000 and in 2006 Industrial Metal Components segment customer start-up costs of $1,054,000 less Advanced Structures segment training grant monies of $717,000), operating income would have been $3,552,000, or 6.3% of sales, and $1,410,000, or 2.8% of sales, for the nine months ended September 30, 2007 and September 30, 2006, respectively, an improvement of $2.1 million or 3.5 percentage points. Operating income of $2,287,000 in the Advanced Structures segment for the nine months ended September 30, 2007 decreased by $537,000 from operating income of $2,824,000 in the nine months ended September 30, 2006.Despite the increase in volume for this segment, higher manufacturing costs, particularly scrap, had a negative impact along with compensation expense related to the granting of shares of stock to key management in this segment. Additionally, results for the first nine months of 2006 included $717,000 of training grants from the state of Iowa. The Industrial Metal Components segment had operating income of $1,101,000 for the nine months ended September 30, 2007 compared to an operating loss of $1,751,000 for the nine months ended September 30, 2006.The investment casting operation was the main reason for the income improvement to this segment based on the higher 2007 sales volume and the decrease in unusual charges for the start-up of new customer parts, which totaled $1,054,000 for the first nine months of 2006.Despite flat sales, operating income for the powdered metal operation improved due to tighter expense control. An operating loss of $586,000 for the nine months ended September 30, 2007 at Corporate resulted from unusual professional fees related to strategic initiatives and an investigation by a special committee of the Board of Directors that were not allocable back to the business segments. Corporate’s operating income was $0 for the nine months ended September 30, 2006. Other Income (Expenses) The following table sets forth the combined other income (expense) of the Company included in the consolidated statement of operations: Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 Interest expenses $ (1,253,368 ) $ (1,108,097 ) Other (120,520 ) (2,470 ) $ (1,373,888 ) $ (1,110,567 ) Other expenses increased $263,000 in the nine months ended September 30, 2007 compared to the nine months ended September 30, 2006, with increased borrowing in 2007 resulting in $145,000 of higher interest expense. Other expenses also increased $105,000 due to foreign currency translation at the investment casting operations and $13,000 due to minority interest related to Wellman Dynamics. 23 Index Discontinued Operations Discontinued operations reported losses of $3,366,000and $2,922,000 in the nine months ended September 30, 2007 and September 30, 2006, respectively. The losses for both periods relate primarily to the accretion of discounted environmental liabilities arising from the Company’s unsecured note obligations to its special purpose subsidiaries and the note payable to the Pension Benefit Guarantee Corporation for the terminated pension plan. The 2007 loss also includes a write-down of $608,000 related to a reduction in value of property held for sale at the special purpose subsidiary, FLRI, Inc. Income taxes No income tax provision or benefit has been recognized for any periods presented as valuation allowances have been recorded for all net operating loss benefits and net deferred tax assets. Net Income (Loss) The Company had a net loss of $1,937,000 for the nine months ended September 30, 2007 and a net loss of $2,960,000 for the nine months ended September 30, 2006. Liquidity and Capital Resources On September 30, 2007 and September 30, 2006, the Company had cash of $19,000 and $29,000 respectively. Continuing operations provided cash of $4,065,000 for the first nine months of 2007, due mostly to improvements in working capital of $2,910,000 and borrowings from the Fifth Third revolving line of credit of $2,279,000. Excluding net borrowings, continuing operations provided $2,018,000 for the nine months ended September 30, 2007. Discontinued operations used $4,063,000 for the nine months ended September 30, 2007 primarily for funding the on-going environmental remediation at the Muskogee, Oklahoma property. For the first nine months of 2006, continuing operations provided cash of $2,318,000, due largely to $4,265,000 in borrowings from the revolving line of credit with Fifth Third.Excluding net borrowings, continuing operations used $1,727,000 for the nine months ended September 30, 2006. Discontinued operations used $3,080,000 for the nine months ended September 30, 2006 primarily for funding the on-going environmental remediation at the Muskogee, Oklahoma property. Operating Activities For the nine months ended September 30, 2007, operating activities provided $2,910,000 in cash with improvements in working capital coming from income from continuing operations, decreases in receivables, current assets and other assets along with increases in accounts payable and accrued liabilities.During the nine months ended September 30, 2006 operating activities used $672,000, with increases in accounts receivable and inventories, partially offset by increases in accounts payable and accrued liabilities and decreases in prepaid expenses. 24 Index Investing Activities For the nine months ended September 30, 2007, investing activities used $892,000 for capital expenditures for both business segments. For the nine months ended September 30, 2006, investing activities used $1,055,000 for capital expenditures primarily in the Advanced Structures business segment. Financing Activities Financing activities provided $2,046,000 for the nine months ended September 30, 2007, compared to $4,045,000 for the nine months ended September 30, 2006. Net borrowings for the first nine months of 2007 from the revolving line of credit were $2,279,000, with payments of long-term debt of $233,000.In the first nine months of 2006, net borrowing from the revolving line of credit was $4,265,000 and long-term debt payments were $220,000. In order to increase the Company’s liquidity and ability to meet operational and strategic needs, Fansteel Inc. and its wholly-owned subsidiary, Wellman Dynamics Corporation, as borrowers, entered into a Loan and Security Agreement with Fifth Third Bank (Chicago), as lender, on July 15, 2005 with an original principal amount of $15,000,000. As the Company’s businesses have grown, so have the Company’s needs for funding working capital, capital expenditures and other requirements. With the corresponding increase in its borrowing base, consisting of accounts receivable, inventories and machinery and equipment, the Company sought to increase its revolving line of credit above the $15 million level. Accordingly, this loan agreement with Fifth Third Bank was amended on December 4, 2006. Under the December 4, 2006 amended loan facility, subject to certain borrowing conditions, the Company could incur revolving loans, credit card charges and letter of credit issuances in an amount up to $21.5 million from a borrowing base comprised of a percentage of eligible accounts receivable and inventories and $2 million for machinery and equipment.Revolving loans included $1.5 million for borrowing under credit cards issued by the Lender, not subject to the borrowing base. The term was extended with revolving loans due and payable in full on January 5, 2009. As borrowers under this Loan and Security Agreement, the Company is required to meet certain covenants, including those that require minimum EBITDA levels, limit leverage and establish debt service requirements.The interest rate on the line is at prime and there is a .25% unused line fee.Substantially all of the assets of the borrowers are pledged as security for this financing. On June 5, 2007 the Company and Fifth Third Bank again amended the loan facility, increasing the maximum revolving loan amount to $22.5 million.Revolving loans were amended to include $1.5 million for borrowing that is not subject to the borrowing base limits.Amounts borrowed as part of the $1.5 million were charged interest at prime rate plus one percentage point.The $1.5 million borrowing revolving note was scheduled to terminate on September 30, 2007. On September 12, 2007, the Company amended its Loan and Security Agreement with Fifth Third Bank for the third time.Under this amended loan facility, subject to certain borrowing conditions, the Company may incur revolving loans in an amount up to $21.5 million from a borrowing base comprised of a percentage of eligible accounts receivable and inventories and $2 million for machinery and equipment until March 2, 2009. Revolving loans were amended to eliminate $1.5 million for borrowing that is not subject to the borrowing base limits.A term loan for a maximum of $3 million was added to the loan facility.Draws on the term loan can be made until February 29, 2008.Interest on the term loan is at 13%.The term loan includes a success fee of 3% to 7% of principal amount repaid before March 2, 2009 depending on when the repayment occurs. Fansteel Inc. pledged its 1,000 shares of Wellman stock as security for the term loan. 25 Index The Company's high level of debt could have important consequences, including, among others, the following: - the inability of the Company's current cash generation level to support future interest and principal payments on the Company's existing indebtedness; - inadequate cash for other purposes, such as capital expenditures and the Company's other business activities, since the Company may need to use all or most of the operating cash flow to pay principal and interest on its outstanding debt; - making it more difficult for the Company to satisfy its contractual obligations; - increasing the Company's vulnerability to general adverse economic and industry conditions; - limiting the Company's ability to fund future working capital, capital expenditures or other general corporate requirements; - placing the Company at a competitive disadvantage compared to the Company's competitors that have less debt relative to their operating scale; - limiting the Company's flexibility in planning for, or reacting to, changes in the Company's business and its industry; and - limiting, along with the financial and other restrictive covenants in the Company's indebtedness, among other things, the Company's ability to borrow additional funds, make acquisitions, dispose of assets or pay cash dividends. In the longer term, the Company's ability to pay debt service and other contractual obligations will depend on improving the Company's future performance and cash flow generation, which in turn will be affected by prevailing economic and industry conditions and financial, business and other factors, many of which are beyond the Company's control.If the Company has difficulty providing for debt service or other contractual obligations in the future, the Company may be forced to take actions such as reducing or delaying capital expenditures, reducing costs, selling assets, refinancing or reorganizing its debt or other obligations and seeking additional equity capital, or any combination of the above.The Company may not be able to take any of these actions on satisfactory terms, or at all. Critical Accounting Policies The Company's discussion and analysis of financial conditions and results of operations is based upon its consolidated financial statements, which have been prepared in accordance with generally accepted accounting principles in the United States. The preparation of the financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.The Company bases its estimates on historical experience and assumptions that it believes to be reasonable under the circumstances.Actual results could differ from those estimates.The Company believes the accounting policies described below are the policies that most frequently require estimates and judgments and are therefore critical to the understanding of its results of operations. 26 Index Trade accounts receivable are classified as current assets and are reported net of allowances for doubtful accounts.The Company records such allowances based on a number of factors, including historical trends and specific customer liquidity. In accordance with Statement of Position No. 96-1, there are no future recoveries included as net amounts in the environmental liabilities or any insurance receivables included on the balance sheet. Insurance recoveries are not recorded until a settlement is received. Excess reorganization value, initially determined as of the Effective Date, represents the excess of the Company's enterprise value over the aggregate fair value of the Company's tangible and identifiable intangible assets and liabilities at the balance sheet date.Excess reorganization value is not amortized, however, it is evaluated at a minimum annually or when events or changes occur that suggest impairment in carrying value. The Company periodically re-evaluates carrying values and estimated useful lives of long-lived assets to determine if adjustments are warranted.The Company uses estimates of undiscounted cash flows from long-lived assets to determine whether the book value of such assets is recoverable over the assets' remaining useful lives. The Company recognizes sales when the risks and rewards of ownership have transferred to the customer, which is generally considered to have occurred as products are shipped.Revenue is recognized from sales of tooling, patterns and dies upon customer acceptance. Statement of Position No. 96-1, Environmental Remediation Liabilities, provides authoritative guidance on the recognition, measurement, display and disclosure of environmental remediation liabilities. The Company is involved in numerous remediation actions to clean up hazardous wastes as required by federal and state laws. Environmental liabilities are estimated with the assistance of third-party environmental advisors and governmental agencies based upon an evaluation of currently available facts, including the results of environmental studies and testing, and considering existing technology, presently enacted laws and regulations, and prior experience in remediation of contaminated sites.Future information and developments require the Company to continually reassess the expected impact of these environmental matters. Environmental remediation is recorded as a discounted liability in accordance with the principles of fresh start accounting, which was adopted with the confirmation of the Plan of Reorganization as of January 23, 2004 when the Company emerged from bankruptcy. The expected timing of estimated cash payments at that time were used to determine the discounted value of those payments. Accretion of the discount is recorded each period. Recent Accounting Pronouncements In February 2006, the FASB issued SFAS No. 155, Accounting for Certain Hybrid Financial Instruments – An Amendment of FASB Statements No. 133 and 140 and is effective for all financial instruments acquired or issued after the beginning of an entity’s first fiscal year that begins after September 15, 2006.SFAS No. 155 permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation, clarifies which interest-only strips and principal-only strips are not subject to the requirements of SFAS No. 133, establishes a requirement to evaluate interest in securitized financial assets to identify interest that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation, clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives and amends SFAS No. 140 to eliminate the prohibition on a qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument.The Company was required to adopt SFAS No. 155 beginning January 1, 2007, and such adoption did not have a material impact on its consolidated results of operations and financial condition. 27 Index In March 2006, the FASB issued SFAS No. 156, Accounting for Servicing of Financial Assets – An Amendment of FASB Statement No. 140 and is effective for fiscal years beginning after September 15, 2006. SFAS No. 156 requires recognition of a servicing asset or servicing liability each time an obligation to service a measurement at fair value of all separately recognized servicing assets and servicing liabilities, permits the use of either the amortization method or the fair value measurement method for each class of separately recognized servicing assets and servicing liabilities, permits a one-time reclassification of available-for-sale securities to trading securities at initial adoption, and requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the statement of financial position and additional disclosures for all separately recognized servicing assets and servicing liabilities. The Company was required to adopt SFAS No. 156 effective January 1, 2007, and such adoption did not have a material impact on its consolidated results of operations and financial condition. In June 2006, the FASB issued Financial Interpretation (FIN) No. 48, Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109 and is effective for fiscal years beginning after December 15, 2006. FIN No. 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with SFAS No. 109, Accounting for Income Taxes. FIN No. 48 outlines a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN No. 48 also provides guidance on recognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. The Company was required to adopt FIN No. 48 effective January 1, 2007, and such adoption did not have a material impact on its consolidated results of operations and financial condition. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements and is effective for fiscal years beginning after November 15, 2007. SFAS No. 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS No. 157 applies under other accounting pronouncements that require or permit fair value measurements, the FASB having previously concluded in those accounting pronouncements that fair value is the relevant measurement attributed. Accordingly, SFAS No. 157 does not require any new fair value measurements.The Company is required to adopt SFAS No. 157 effective January 1, 2008, but does not expect it to have a material impact on its consolidated results of operations and financial condition. In September 2006, the FASB also issued SFAS No. 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans – an Amendment of FASB Statements No. 87, 88, 106, and 132(R) and is effective for employers with publicly traded equity securities as of the end of the fiscal year ending after December 15, 2006, and for employers without publicly traded equity securities as of the end of the fiscal year ending after June 15, 2007. SFAS No. 158 requires an employer to recognize the over funded or under funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. SFAS No. 158 also requires an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. The Company adopted SFAS No. 158 effective December 31, 2006. The non-cash effect of the adoption resulted in an increase in total liabilities of $343,000 and a reduction in total shareholders’ equity of $343,000, net of tax.The adoption of SFAS No. 158 did not affect the Company’s results of operations. In the 2006 Annual Report on Form 10-K, the Company disclosed 2006 Comprehensive Loss of $5,604,300, which included the adoption of SFAS No. 158. Comprehensive Loss for 2006 should not have included the impact of adopting SFAS No. 158. The effect of adopting SFAS No. 158 should have been only included in Accumulated Other Comprehensive Loss. The correct Comprehensive Loss for 2006 should have been $5,261,136. The Company will correct the 2006 Comprehensive Loss when it publishes its 2007 Annual Report on Form 10-K. 28 Index In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.” This standard permits companies to make a one-time election to carry eligible types of financial assets and liabilities at fair value (“FV”), even if FV measurement is not required under generally accepted accounting principles. SFAS No. 159 is effective for fiscal years beginning after November 15, 2007, and early adoption is permitted. The Company does not plan on early adoption of SFAS No. 159 and is in the process of determining its impact on the Company’s financial position and results of operations. Inflation Inflationary factors such as increases in the costs of raw materials, labor, and overhead affect the Company's operating profits.Significant portions of raw materials consumed by the Company are various steel alloys.Price increases were experienced beginning in 2004 and these price increases have continued into 2007.To offset these price increases, the Company began adding material surcharges in March 2004 and in 2007 the Company continues to add material surcharges. Material surcharges are a pass through of costs and do not include normal mark-up.Material surcharges accounted for 6.2% of net sales for the nine months ended September 30, 2007 and 4.1% of net sales for the nine months ended September 30, 2006.Surcharges were 66% higher in the first nine months of 2007 compared to the first nine months of 2006. Although the Company's recent results have not been significantly affected by inflation, there can be no assurance that a high rate of inflation in the future would not have an adverse effect on its operating results. Off-Balance Sheet Arrangements The Company is not party to off-balance sheet arrangements other than normal operating leases for any period presented. 29 Index Contractual Obligations The following table summarizes payments due by year for the contractual obligations at September 30, 2007: (In thousands) Total 2007 2008 2009 2010 2011 After 2011 PBGC Note $ 7,250 $ - $ 750 $ 750 $ 1,150 $ 1,150 $ 3,450 PA economic agencies notes 234 77 143 14 - - - Operating leases 600 61 170 101 71 197 - Fifth Third Credit Facility 15,637 - - 15,637 - - - Letters of credit 770 - - 770 - - - Environmental liabilities 33,466 775 2,620 2,290 2,586 1,836 23,359 Total $ 57,957 $ 913 $ 3,683 $ 19,562 $ 3,807 $ 3,183 $ 26,809 The above table excludes discounts of the long-term debt and environmental liabilities as well as any related interest. The payments for environmental liabilities are based on estimated timing of remediation activities and not mandatory payment schedules.A minimum annual funding of $1.4 million is required for environmental liabilities related to FMRI through 2008 with an increase to $1,682,000 in 2009. The Fifth Third Credit facility has a renewal date of March 2, 2009.The revolving line of credit requires immediate repayment from cash receipts.Borrowings can be made as needed, based on availability.Any outstanding term loan is repayable in full on the renewal date. The availability at September 30, 2007 was $2,834,000, compared with $1,360,000 at December 31, 2006. 30 Index ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company's operations are not currently subject to market risks of a material nature for interest risks, foreign currency rates or other market price risks.The only debt subject to interest fluctuations is the short-term borrowing under the revolving line of credit.A significant portion of raw materials consumed by the Company is various steel alloys.The Company began to experience price increases on raw materials in 2004 and raw material price increase have continued into 2007.To offset these price increases in raw materials, the Company began adding material surcharges in March 2004 and has continued to add material surcharges into 2007. ITEM 4 - CONTROLS AND PROCEDURES The Company’s Chief Executive Officer and its Chief Financial Officer, after evaluating the effectiveness of the Company’s“disclosure controls and procedures” (as defined in Rules 13a-15(e) and 15d-15(e) promulgated under the Securities Exchange Act of 1934, as amended (the "Exchange Act")) as of the end of the period covered by this Report on Form 10-Q, have concluded that the Company's “disclosure controls and procedures” were effective as of the end of the period covered by this Report. There were no changes during the most recent quarter in the Company’s internal controls or in other factors that could significantly affect the Company’s internal controls during the period covered by this Report. Disclosure controls and procedures are the Company’s controls and other procedures that are designed to ensure that information required to be disclosed by the Company in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by us in the reports that we file under the Exchange Act is accumulated and communicated to our management, including our principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure. 31 Index PART II.OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS FMRI On September 29, 2006 A&M Engineering and Environmental Services Inc. (“A&M”) filed suit in the District Court for Tulsa County, State of Oklahoma against FMRI, a special purpose subsidiary of Fansteel, and Penn Environmental & Remediation Inc (“Penn”).On April 27, 2005, A&M and FMRI entered into a contract to excavate, dry, bag, stage and transport residue material to an acceptable offsite depository.Penn was designated as the engineer for purposes of the contract.In May 2006, FMRI was notified by A&M that they were canceling the transportation portion of the contract, but continued to perform under the balance of the contract.A&M submitted change orders totaling $1.2 million under the contract that required approval by the engineer.The changes orders were not approved.A&M subsequently filed suit.The contract provisions require the use of mediation for resolution before filing suit.In November 2006, FMRI participated in failed meetings with A&M to stay their suit and enter into mediation.On December 1, 2006, FMRI notified A&M that the contract was being terminated for cause.Since A&M took no actions to commence cure efforts, the contract was terminated effective December 20, 2006 with FMRI expressly reserving its rights under the contract. On December 7, 2006, FMRI filed with the District Court for Tulsa County in response to the A&M complaint.In these pleadings, FMRI objected to venue and requested transfer to Muskogee County and cited A&M for breach of contract, breach of change order, fraud, breach of implied duty of good faith and fair dealing, and sought damages including liquidation damages, project completion costs, and faulty work.FMRI believes it has counter claims against A&M for amounts well in excess of the $1.2 million claimed by A&M.Both sides have filed interrogatories and document requests for the suit.A Scheduling Order was filed with the District Court of Tulsa County after a February 26, 2007 scheduling conference with the presiding judge.The order includes a schedule for an evidentiary hearing with the judge from September 17 – 21, 2007 regarding A&M’s intentions to enjoin FMRI’s access to a portion of the Decommissioning Trust Fund (i.e., at least equal to A&M’s monetary claims against FMRI).The briefs and responses for this hearing are to occur between June and August 2007.Per this order, the actual jury trial for this suit is to be scheduled sometime after June 2008. On May 29, 2007, A&M filed another Notice to the Court stating that it will be unable to file its Motion on June 1, 2007 for Injunctive Relief in accordance with the Scheduling Order. A&M cited more time was needed to review documents. This notice also stated that A&M did not know what the delayed dates for these activities might be and therefore they are not rescheduling dates at this time. The first of the A&M depositions of FMRI personnel were scheduled to begin May 23 and 24, 2007. A&M also postponed these depositions and have not rescheduled them to date. In October 2007, A&M requested an120-day extension to the Scheduling Order. If granted (which is expected), this 120-day extension will move the start of expert briefs and reviews from January to late April 2008 and the date for the actual Jury Trial would be no earlier than November 1, 2008.FMRI cannot provide any assurance to a successful outcome and an unsuccessful outcome could hinder FMRI in its obligation to remediate the Muskogee Facility.Any exposure is limited to FMRI and not Fansteel. Environmental Claims and Insurance Recoveries Certain environmental claims have been made against the Company by the EPA and various other regulatory agencies, entities and persons in connection with the investigation and cleanup of certain sites. Pursuant to the Reorganization Plan, all such claims were treated and resolved and as part of such treatment, the Company has sought recovery from certain of its insurers in respect of certain defense and cleanup costs relating to the claims.The Department of Justice notified the Company on April 29, 2005 that the NRC and other interested federal agencies did consent to the following settlements: On May 26, 2005, the Company reached agreement with Zurich American Insurance Company and Zurich International (Bermuda) Ltd. (collectively, "Zurich") and on April 18, 2005 with KWELM Management Services Limited on behalf of the Scheme Administrator for KWELM in an insolvency proceeding under the laws of Great Britain and the Joint Liquidators for The Bermuda Fire & Marine Insurance Company (collectively, "KWELM"). Zurich agreed to a settlement providing for a cash settlement payment to the Company of $1.4million, which was received on June 9, 2005.KWELM agreed to a Notified Scheme Claim totaling $400,000. Cash distributions in respect of the claims would be paid out to the Company in accordance with KWELM's approved Scheme of Arrangement.The Scheme administrator has represented that Fansteel can anticipate total cash payments equal to approximately 50% to 57% of its Notified Scheme Claim (approximately $200,000 - $228,000).Payments from KWELM during 2005 were $330,304 and during 2006 were $5,349 for a total of $335,653, or 84% of the total claim.The proceeds of the settlements were used in accordance with the Reorganization Plan to pay certain professional fees and expenses related to such settlements.The net proceeds from the settlements were allocated in accordance with the Reorganization Plan and, among other things, resulting in prepayments under the FMRI Notes of $831,000, the FLRI Primary Note of $111,000 and the ED Note of $147,000 and payments aggregating $66,000 on account of EPA CERCLA claims. 32 Index Other Legal Actions During the third quarter 2006, Fansteel filed to close its bankruptcy case, as it believed all bankruptcy issues had been substantially resolved.On September 23, 2006, the Company received notice that the Department of Justice ("DOJ") objected to the case closure, stating that the Company had not responded to a letter requesting information regarding the status of various environmental remediation sites.The Company did not receive the DOJ letter until 2 days after the DOJ notice of objection was filed.The Company through legal counsel has had discussions with the DOJ to resolve their objection. In October 2006 the Company filed a suit in the United States District Court for the Northern District of Illinois, Eastern Division, to recover monies owed from a customer for non-payment of $594,000 on a trade accounts receivable.The customer claims $212,000 of the amount owed is not due, but has refused to pay any of the $594,000 accounts receivable owed.Both parties agreed to mediation/arbitration, which began on July 11, 2007. On September 23, 2007, a settlement agreement was reached whereby the Company received a payment of $175,000 and then will receive $25,000 per month for twelve months until an additional $300,000 is received.The settlement agreement does provide for the ability to receive security in property held by the owner of the customer if the monthly payments are defaulted. In August 2007, the Company received notice that a former business of the Company was being added as party to a lawsuit involving a product liability issue with hard metal lung disease.The Company’s insurance carriers have been notified and it is anticipated they will defend the Company. From time to time, the Company is involved in routine litigation incidental to its business.The Company is not a party to or aware of any pending or threatened legal proceeding that it believes would have a material adverse effect on its results of operations or financial condition. 33 Index ITEM 1A – RISK FACTORS Investment in the Company’s securities involves a number of risks and uncertainties. Careful consideration should be given to the following risks, along with the cautionary statement regarding “forward-looking statements” in Part 1, Item 2 of this report and other information included in this report, before purchasing the Company’s securities. Besides the risks listed below, the Company faces risks that are currently unknown or that are currently consider to be immaterial, but may also impact business or adversely affect the Company’s financial condition or results of operations. Emergence From Bankruptcy On January 15, 2002 (the "Petition Date"), Fansteel Inc. and eight of its then subsidiaries (collectively, the "Debtors") filed voluntary petitions for reorganization relief under Chapter 11 of the U.S. Bankruptcy Code. After the Petition Date, the Predecessor Company (referring to the Company prior to the Effective Date) continued to operate its business and manage its affairs as debtor-in-possession ("DIP") with court approval for transactions outside the ordinary course of business. By order dated December 23, 2003, the U.S. Bankruptcy Court for the District of Delaware (the "Court") confirmed the Second Amended Joint Reorganization Plan (the "Reorganization Plan").All the Debtors emerged from Chapter 11 of the U.S. Bankruptcy Code on January 23, 2004 (the "Effective Date"). The Reorganization Plan left the Company with significant environmental liabilities going forward that must be funded from continuing operations. Environmental Issues The Company has significant environmental issues primarily related to special purpose entities included in discontinued operations, particularly in Muskogee, OK, that could have a material impact on the Company’s results. The ability of the Company to fund the clean up of this site could have a material adverse impact on the Company. For further details, see Note 3 Discontinued Operations including Certain Environmental Remediation. High Level Of Debt The Company's high level of debt could have important consequences.The Company's ability to pay debt service and other contractual obligations will depend on the Company's future performance and cash flow generation, which in turn will be affected by prevailing economic and industry conditions and financial, business and other factors, many of which are beyond the Company's control.If the Company has difficulty providing for debt service or other contractual obligations in the future, the Company may be forced to take actions such as reducing or delaying capital expenditures, reducing costs, selling assets, refinancing or reorganizing its debt or other obligations and seeking additional equity capital, or any combination of the above.The Company may not be able to take any of these actions on satisfactory terms, or at all. The Company Has A Few Large Customers The companies controlled by United Technologies Corporation (“UTC”) and International Truck and Engine Corporation (“International Engine”) are significant customers of the Company. 34 Index In addition to UTC and International Engine, the Company sells to several other customers that make up a significant portion of the Company’s total sales. While none of these other customers individually represent more than 10% of the Company’s net sales, as a group they make up a considerable portion of the Company’s total sales. Although it is not anticipated, the loss of UTC, International Engine or one or more of these other significant customers would have a substantial impact on the Company’s operations and profitability. While the Company has long-term relationships with these companies, there is no guarantee that these relationships will continue.In addition, these customers are in the aerospace and automotive industries, which tend to be volatile. In particular, the United States automotive industry has been unstable in recent years, with several large automotive companies struggling financially and some filing Chapter 11 bankruptcy. Competition Each of the Company’s businesses participates in markets that are highly competitive. Many of these competitors are much larger than the Company’s businesses, have greater name recognition, have more financial resources and can sell their products at prices lower than ours, giving them a greater competitive edge. The Company competes primarily on the basis of product quality, product performance, value, and long-term customer relationships. The competition that the Company faces in these markets may prevent the Company from achieving sales and profit goals, which could affect the Company’s financial condition and results of operations. In addition the Company faces increased competition, primarily in the Industrial Metal Components business segment, from offshore sources, such as China, that offer lower production costs. Material Prices The Company started to experience raw material price increases beginning in 2004 and these material price increases have continued into 2007.The Industrial Metal Components segment has been impacted particularly hard with some material prices nearly doubling from 2005 levels.To offset these price increases, the Company began adding material surcharges in March 2004 and in 2007 the Company continues to add material surcharges. There is no guarantee that the Company will be able to continue to pass on these material surcharges to its customers, and in fact, some customers have refused to accept these surcharges. In light of these customers refusal to accept surcharges, analysis on these customers’ margins is underway to determine if this business is profitable enough to retain. Manufacturing in Foreign Countries The Company has a manufacturing facility in Mexico that is subject to currency exchange rate fluctuations. While foreign currency exchange rates have not had a significant impact on the Company’s financial condition in the past, there can be no certainty that exchange rates will not have a financial impact in the future. Liquidity of the Company Stock The Company has a limited number of shareholders and the stock is thinly traded. 35 Index ITEM 2 – UNREGISTERED SALES OF SECURITIES AND USE OF PROCEEDS None. ITEM 3 – DEFAULTS UPON SENIOR SECURITIES None. ITEM 4 - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. ITEM 5 – OTHER INFORMATION None. ITEM 6 – EXHIBITS Exhibit # Description of Exhibit 31.1 Certification by Chief Executive Officer pursuant to Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934, as adopted pursuant to Section 203 of the Sarbanes-Oxley Act of 2002 31.2 Certification by Chief Financial Officer pursuant to Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934, as adopted pursuant to Section 203 of the Sarbanes-Oxley Act of 2002 32.1 Certifications by Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 36 Index SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FANSTEEL INC. (Registrant) /s/ Gary L. Tessitore Gary L. Tessitore November 12, 2007 President and Chief Executive Officer /s/ R. Michael McEntee R. Michael McEntee Vice President and November 12, 2007 Chief Financial Officer 37
